Title: To James Madison from Mackay & Campbell, 16 January 1822
From: Mackay & Campbell
To: Madison, James


                
                    Dear sir,
                    Fredericksburg Jany 16 1822.
                
                We now return herewith your Sett of Exchange on Mess. Maury & Latham for £28. 3/5. which was in New York when your last favour was received. Yr note is due in Va. Br. Bank on 8th. proximo, and should you wish it renewed, or any part of it, it may be as well to Send us a note for that purpose. Wheat 6/9. Flour 5¾ dollars. With much Respect,
                
                    Mackay & Campbell
                
            